Celebrezze, C.J.,
dissenting. I concur with Justice Brown’s well-reasoned conclusion that the determinative issue in this case is whether the general contractor, Turner, retained custody and control of the premises on which appellants’ decedents met their deaths.
*114Further, it is clear that Turner’s involvement in controlling safety on this job site, through its safety program, went well beyond the “handy reminders” referred to in the majority opinion. The record is replete with memoranda from Turner’s supervisors and its insurer directing and recommending that Millgard correct safety violations ranging from a defective buzzer on a front-end loader to the storage of gases. Thus, Turner, to the extent that it retained control of safety on the premises, actually participated in Millgard’s work.
It must not be forgotten that the fundamental purpose of R.C. 4101.11 and 4101.12 is to provide employees with a safe place to work. This was the basis of the federal district court’s opinion in Foraker v. Cyclops Corp. (N.D. Ohio 1985), 605 F. Supp. 641, where the court thoroughly examined Wellman v. East Ohio Gas Co. (1953), 160 Ohio St. 103 [51 O.O. 27], Hirschbach v. Cincinnati Gas & Elec. Co. (1983), 6 Ohio St. 3d 206, and Walker v. Mid-States Terminal, Inc. (1984), 17 Ohio App. 3d 19, as well as the opinion of the court of appeals in the instant case. In Foraker, an employee of an independent contractor was severely burned while cleaning a zinc dust collector at the defendant’s plant. The defendant contended that it owed no duty of care to the independent contractor because the contractor’s employees were aware of the hazardous nature of their work. The court concluded that there was sufficient evidence to find that the defendant retained custody and control of the premises by virtue of an agreement which required the contractor to comply with all of the defendant’s safety rules and regulations. Thus, the court concluded, summary judgment in favor of the defendant was precluded and the defendant could be liable under R.C. 4101.11 and 4101.12, stating:
“* * * It is true that a landowner hires a subcontractor to do work requiring special skills or knowledge and that often this decision is motivated by the knowledge that an inherent danger or risk is involved. At the same time, it is not the rule in Ohio that once the hiring decision is made the independent contractor and his employees are completely independent and stripped of protection. * * *” Foraker, supra, at 651-652.
In the instant case, as Justice Brown has illustrated, there is a question of fact as to whether Turner and its supervisors did all that they could have done to ensure the safety of appellants’ decedents on the date of this accident. It is apparent that Turner’s supervisor took a “hands off” approach to the work being done when this incident occurred. The majority views this as a lack of “active participation” in the subcontractor’s work, thus insulating Turner from liability.
However, to the extent that Turner actually participated in Millgard’s activities by retaining control of job safety, a jury might view this “hands off” approach as an abdication of Turner’s statutory duty to provide safe working conditions. Thus, summary judgment in the instant case is both premature and inappropriate.
For the foregoing reasons, I must respectfully dissent.
*115C. Brown, J., concurs in the foregoing dissenting opinion.